DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIM 1: 
A method for configuring a display screen, comprising: 
acquiring a plurality of display screen information corresponding to a plurality of display screens, wherein each of the plurality of display screen information comprises an identification code and initial position coordinate information, and the plurality of display screens are display screens on an auditorium; 
displaying the plurality of display screen information; 
updating the initial position coordinate information in the displayed plurality of display screen information to obtain a plurality of updated display screen information corresponding to the plurality of display screens, wherein each of the plurality of updated display screen information comprises the identification code and target position coordinate information corresponding to the identification code; 
ranking the plurality of updated display screen information according to the target position coordinate information in the plurality of updated display screen information; 
respectively performing display coordinate assignments on the plurality of updated display screen information after ranking, so as to obtain a plurality of display coordinate information corresponding to the plurality of updated display screen information; 
and sending in a wireless manner the plurality of updated display screen information and the plurality of display coordinate information corresponding to the plurality of updated display screen information to the plurality of display screens;
wherein the updating the initial position coordinate information in the displayed plurality of display screen information to obtain the plurality of updated display screen information corresponding to the plurality of display screens comprises: 
selecting the plurality of display screen information one by one, and sending an instruction to a display screen corresponding to a selected display screen information to control a display state of the display screen, so as to obtain physical position information of the display screen; 
and in response to the physical position information input by a user, updating initial position coordinate information in the selected display screen information to obtain the updated display screen information corresponding to the display screen.

CLAIM 9: 
A system for configuring a display screen, comprising: 
a plurality of display screens; 
a main console, configured to: 
acquire a plurality of display screen information corresponding to the plurality of display screens in a wireless manner, wherein each of the plurality of display screen information comprises an identification code and initial position coordinate information, and the plurality of display screens are display screens on an auditorium; 
display the plurality of display screen information; 
update the initial position coordinate information in the displayed plurality of display screen information to obtain a plurality of updated display screen information corresponding to the plurality of display screens, wherein each of the plurality of updated display screen information comprises the identification code and target position coordinate information corresponding to the identification code; 
rank the plurality of updated display screen information according to the target position coordinate information in the plurality of updated display screen information; respectively perform display coordinate assignments on the plurality of updated display screen information after ranking, so as to obtain a plurality of display coordinate information corresponding to the plurality of updated display screen information; 
and send the plurality of updated display screen information and the plurality of display coordinate information corresponding to the plurality of updated display screen information to the plurality of display screens; 
wherein the main console is configured to: 
select the plurality of display screen information one by one, and send an instruction to a display screen corresponding to a selected display screen information to control a display state of the display screen, so as to obtain a physical position information of the display screen; 
in response to the physical position information input by a user, update initial position coordinate information in the selected display screen information to obtain the updated display screen information corresponding to the display screen.

CLAIM 20: 
A system for configuring a display screen, comprising at least one processor and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon, which when the at least one computer executable instruction is executed by the at least one processor, causes the at least one processor to carry out following actions: 
acquiring a plurality of display screen information corresponding to a plurality of display screens, wherein each of the plurality of display screen information comprises an identification code and initial position coordinate information, and the plurality of display screens are display screens on an auditorium; 
displaying the plurality of display screen information; 
updating the initial position coordinate information in the displayed plurality of display screen information to obtain a plurality of updated display screen information corresponding to the plurality of display screens, wherein each of the plurality of updated display screen information comprises the identification code and target position coordinate information corresponding to the identification code; 
ranking the plurality of updated display screen information according to the target position coordinate information in the plurality of updated display screen information; 
respectively performing display coordinate assignments on the plurality of updated display screen information after ranking, so as to obtain a plurality of display coordinate information corresponding to the plurality of updated display screen information; 
and sending in a wireless manner the plurality of updated display screen information and the plurality of display coordinate information corresponding to the plurality of updated display screen information to the plurality of display screens;
wherein the updating the initial position coordinate information in the displayed plurality of display screen information to obtain the plurality of updated display screen information corresponding to the plurality of display screens comprises: 
selecting the plurality of display screen information one by one, and sending an instruction to a display screen corresponding to a selected display screen information to control a display state of the display screen, so as to obtain physical position information of the display screen; 
and in response to the physical position information input by a user, updating initial position coordinate information in the selected display screen information to obtain the updated display screen information corresponding to the display screen.




REASONS FOR ALLOWANCE
Claims 1, 2, 4, 9, 17, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowed in view of Applicant’s amendments, submissions, and remarks filed 05/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624